Citation Nr: 0709751	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 2001, 
for a grant of service connection for post-service 
hysterectomy with bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
post-service hysterectomy with bilateral salpingo-
oophorectomy and assigned an initial 50 percent evaluation, 
effective June 2, 2002.  

The veteran challenged the effective date assigned by the RO 
for service connection for this condition, and in May 2004, 
the RO granted entitlement to an earlier effective date of 
June 1, 2001, for service connection for this condition.


FINDINGS OF FACT

1.  In an August 12, 1996, decision, the Board denied service 
connection for cervical dysplasia and to a higher rating for 
her back disability.

2.  The veteran filed a timely Notice of Appeal to the United 
States Court of Appeals for Veterans Claims (Court).

3.  In a November 1997 joint motion to dismiss, the veteran 
and the Secretary of VA (parties) agreed to increase the 
rating of the veteran's back disability to 20 percent; 
reported that they had resolved to their mutual satisfaction 
the issues raised by the appeal; stated that their agreement 
disposed of the case; and agreed that the case should be 
dismissed with prejudice.

4.  In a November 1997 order, the Court granted the parties' 
joint motion to dismiss the appeal.

5.  The veteran's application to reopen her claim of 
entitlement to service connection for her gynecological 
condition was received by VA on June 1, 2001.

6.  In an April 2003 rating decision, the RO granted service 
connection for post-service hysterectomy with bilateral 
salpingo-oophorectomy, effective June 4, 2002.

7.  In a May 2004 rating decision, the RO established June 1, 
2001, as the effective date of service connection for her 
post-service hysterectomy with bilateral salpingo-
oophorectomy, the date of receipt of the application to 
reopen the service connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2001, 
for a grant of service connection for post-service 
hysterectomy with bilateral salpingo-oophorectomy, have not 
been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400, 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for her post-service hysterectomy with bilateral 
salpingo-oophorectomy because she has this disability since 
service.  She asserts that the effective date should be 
August 10, 1992, the date she filed her earlier claim of 
service connection for gynecological disability.  
Alternatively, she maintains that an earlier effective date 
of February 7, 2001, is warranted because that was the date 
of her gynecological surgery.

In this case, the basic facts are not in dispute.  On August 
10, 1992, the veteran filed her initial gynecological 
disability claim, which was denied by the Board on August 12, 
1996.  In that decision, the Board also denied her claim for 
a higher rating for her back disability.  The veteran 
appealed the decision to the Court; however, the parties 
entered into a settlement agreement that provided that the 
evaluation her back disability would be increased and that 
her gynecological disability claim would be dismissed, with 
prejudice.  In November 1997, the Court granted the parties' 
joint motion to dismiss the appeal on the terms agreed upon 
by the parties.

Because the Court granted the parties' joint motion to 
dismiss her earlier appeal with prejudice, as a matter of 
law, pursuant to 38 C.F.R. § 20.1400(b), the veteran is 
prohibited from challenging the finality of that decision by 
seeking revision of that decision on the basis of clear and 
unmistakable error.  Accordingly, that basis for an earlier 
effective date is foreclosed.  See Winsett v. Principi, 341 
F.3d 1329 (Fed. Cir. 2003); see also Disabled American 
Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); May v. 
Nicholson, 19 Vet. App. 310, 319 (2005).

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on June 1, 2001.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Since the veteran's post-service hysterectomy with bilateral 
salpingo-oophorectomy had its onset in service, service 
connection was established.  It does not follow, however, 
that because service connection is warranted that the 
effective date of service connection be the day following 
service, the date she filed her original claim, or the date 
of her gynecological surgery, because doing so would render 
meaningless many of the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it 
declared was a valid gap-filling regulation, there was no 
conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the 
earliest possible effective date of service connection for a 
reopened claim was the date the reopened claim was received.  
Id. at 1332.

An effective date of an award of service connection is not 
based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Here, the 
record reflects that the veteran did not file a formal or 
informal application to reopen a claim of service connection 
prior to June 1, 2001, and indeed, she does not contend 
otherwise.  As such, medical evidence alone is not sufficient 
to constitute an informal claim of service connection under 
38 C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 
(Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 
(1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  
Thus, her treatment records, which in any event were filed on 
June 1, 2001, with her application to reopen, cannot serve as 
a claim of service connection.  Id.


ORDER

Entitlement to an effective date prior to June 1, 2001, for 
service connection for post-service hysterectomy with 
bilateral salpingo-oophorectomy, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


